     Case 2:21-cv-01499-RFB-EJY Document 3 Filed 09/03/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    CHANSE CAMPBELL,                                           Case No. 2:21-cv-01499-RFB-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    JACQUELINE M. BLUTH, et al.,
 8                   Defendants.
 9

10          On August 11, 2021, Plaintiff, an inmate at Clark County Detention Center, filed a proposed
11   complaint and an application to proceed in forma pauperis. ECF No. 1. However, Plaintiff has not
12   filed the supporting documents required to apply for in forma pauperis status.
13          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
14   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action
15   without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must
16   submit all three of the following documents to the Court:
17          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
18          approved form (i.e. pages 1 through 3 with the individual’s two signatures on page 3);
19          (2) a Financial Certificate properly signed by both Plaintiff and a facility official (i.e. page
20          4 of this Court’s approved form); and,
21          (3) a copy of Plaintiff’s prison or jail trust fund account statement for the previous six-
22          month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must
23          still submit an inmate account statement for the dates he has been present at the facility.
24          Plaintiff filed his application to proceed in forma pauperis but failed to include a financial
25   certificate or six-month trust fund account statement. As stated in the Order below, Plaintiff is
26   provided a one-time extension to file a complete application to proceed in forma pauperis
27   containing all three of the required documents or, in the alternative, pay the $402 filing fee for this
28   action on or before November 3, 2021. Absent unusual circumstances, the Court will not grant any
                                                      1
     Case 2:21-cv-01499-RFB-EJY Document 3 Filed 09/03/21 Page 2 of 3




 1   further extensions of time. If Plaintiff is unable to file a fully complete application to proceed in

 2   forma pauperis with all three required documents or pay the $402 filing fee on or before November

 3   3, 2021, the Court will recommend dismissal of this case without prejudice allowing Plaintiff to

 4   file a new case with the Court when Plaintiff is able to acquire all three of the documents needed to

 5   file a complete in forma pauperis application or pay the $402 filing fee.

 6          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 7   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 8   with the application to proceed in forma pauperis.

 9                                                   ORDER

10          Accordingly, IT IS HEREBY ORDERED that on or before November 3, 2021, Plaintiff

11   shall either pay the full $402 filing fee for a civil action or file the following with the Court:

12          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

13          approved form (i.e. pages 1 through 3 with the individual’s two signatures on page 3);

14          (2) a Financial Certificate properly signed by both Plaintiff and a facility official (i.e. page

15          4 of this Court’s approved form); and,

16          (3) a copy of Plaintiff’s prison or jail trust fund account statement for the previous six-

17          month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must

18          still submit an inmate account statement for the dates he has been present at the facility.

19          IT IS FURTHER ORDERED that, if Plaintiff does not file a complete application to proceed

20   in forma pauperis with all three documents or pay the $402 filing fee for a civil action on or before

21   November 3, 2021, the Court will recommend dismissal of this action without prejudice for

22   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to file a

23   complaint and has all three documents needed to file a complete application to proceed in forma

24   pauperis or pays the $402 filing fee.

25          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

26   form application to proceed in forma pauperis by an inmate, as well as the document entitled

27   information and instructions for filing an in forma pauperis application.

28
                                                        2
     Case 2:21-cv-01499-RFB-EJY Document 3 Filed 09/03/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s Complaint

 2   (ECF No.1-1) but will not file it at this time.

 3          Dated this 3rd day of September, 2021.

 4

 5
                                                       ELAYNA J. YOUCHAH
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         3
